DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Status of the Application
Claims 1-45 have been examined in this application. This communication is the first action on the merits.
                                                  Claim Objections
Claims 31-45 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 31-45 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.
The preamble of claim 1 indicates that the claim is directed to an apparatus and process, however, A single claim that claims both an apparatus and the method steps of using the apparatus is indefinite. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). These claims do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it) and accordingly are rejected as vague and indefinite under § 112, second paragraph. Dependent claims 2-20 inherit the deficiencies of base claim 1 and, as such, are rejected for the same reasons.
Further, the claim(s) appear to provide examples of “insights” or possible results of athletes evaluation,  but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Furthermore, the claim(s) are narrative in form and replete with indefinite language. For instance, the scope of the following limitations is unclear:
	claim 2; “to understand… to find …to ensure…”.
	claim 6; “if the professional athlete is under performing or over performing his current professional team contract, it will mitigate the long-term risk and enhance team competitiveness with investing in professional athlete contracts both short and long term knowing the volatility of their real-time contract value and professional athlete performance development that are integrated with the professional sports team index”;
	claim 13; “shows the professional athlete's reliance on the professional teams”;
	claim 15; “trajectory of the individual professional athlete's individual performance tendencies”;
	claim 17, “perfect fit performance”;
	claim 19; “involves the current injury risk rating and historical injury information leading to the impact of whether a professional athlete should rest or play, duration, and apply a minute's restriction to play on for the professional athlete while displaying season professional athlete was injured, body part effected, intensity of injury to the part, the type of injuries, length of injury, days missed, treatment for injury, and recovery time per injury, an overview of financial impact his injuries have on his real-time and projected professional athlete contract, number of surgeries during his career, and average of games missed per season”;
	claim 20; “identified as a hidden gem”;
	claim 26; “…the athlete contract shows what the professional athlete's projected contract value is when he becomes a free agent and what the terms of the professional athlete contract should be when he reaches that expiration year and whether he should test the free agent market or resign with his current professional team,…”;
	claim 29; “require a very deep understanding of the collective bargaining agreement”.
	Further, claim 7 recites: “using the same concepts”. There is insufficient antecedent basis for said limitation in the claims. Applicant is reminded that the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”. Subsequent recitations of that limitation should be preceded by the word “the” or “said”.
The terms "high level’; “strong”; “week"; “perfect” and “very deep understanding” in claims 14, 17 and 29 are relative terms which render the claims indefinite.  Said terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how, for example, “deep the understanding” would need to be in order to infringe the claimed invention. 
Claims 8-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
These claims either depend from claims or themselves claim only portions of the claim upon which they depend. For example, claim 8 refers to only “The professional team index” as opposed to “the method” or “system”, which fails to include all the limitations of the claim(s) upon which it depends and creates additional indefiniteness issues regarding the statutory subject matter being claimed. Similar issues exist for the claims 9-29. Examiner suggests always referring back to either “the system” or “the method” from which the claims depend to overcome the instant rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner recommends to make appropriate changes, and interprets the claims in the Office Action below as though the recommended changes have been made.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
1.	Claims 1-30 are rejected under 35 U.S.C. 101 because each of said claims includes two statutory classes of invention: an apparatus and a process. It must be clear from the wording of a claim that it is drawn to one or the other of mutually exclusive statutory classes of invention. A process is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. Ex parte Lyell at 1552. Apparatus claims that contain recitations that positively recite the use of recited structure in a method step are not considered statutory because the claim is bridging two distinct statutory classes on invention. 
2.	Claims 1-30 recite a system or apparatus, comprising of various “modules” with different functionalities. Each of these “modules” can be reasonably interpreted in view of the specification as just software. Thus, the body of the claim does not define any specific hardware (i.e. a processor, memory) to execute the recited functions. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Furthermore, Applicant's Specification does not lexicographically define said “modules” to be hardware. Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software or code per se, which is not statutory subject matter. 
3.	Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). For the purposes of examination, the Examiner assumes that a processor is utilized that implements the recited modules. If assuming that the system comprises a device or set of devices, then the system is directed to a machine, which is a statutory category of invention. (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of measuring professional athlete contracts. The claim recites:
	1. A system and process for measuring professional athlete contracts using artificial Intelligence to monitor the trajectory of professional athlete real-time contract value, performance attributes, and career development, comprising: a professional sport team Index and athlete Index comprising the modules of: athlete listings; athlete DNA; athlete roles; star system reliance; position versatility; tendencies; attributes; athlete synergy; career outlook; injury risk and load management; opportunity; proxtial; sport team fit; professional athlete performance; trade assets; athlete contract; and, performance.
 
The limitations of measuring and monitoring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “measuring” and “monitoring”) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
Specifically, regarding measuring and monitoring, the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	As per “measuring … using artificial Intelligence…” limitation, said recitation does not make the claim patent eligible, because said tools are utilized merely for data gathering and are not utilized in express manipulation and control of functional aspects and/or hardware components/equipment of real-world processes and systems using output of AI models (e.g., manufacturing processes and equipment, medical treatments, communications processes and systems, logistics systems and hardware, interactive smart phone apps, etc.). The Specification [0033] merely indicates that said artificial intelligence tools are utilized to provide insights for professional teams and athletes, such as professional athlete valuation, professional team transactions, professional team asset management, etc., thereby emulating basic mental or human activity. 
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; and Bilski v. Kappos - a concept of hedging, or protecting against risk. All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the measuring and monitoring steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." 
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but instead, require receiving,  comparing, storing and outputting data.  
	Thus, the method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the measuring and monitoring steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of receiving data, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. Specifically, regarding the measuring and monitoring functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed measuring and monitoring functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Also, “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers”. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of measuring and monitoring do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of providing insights for professional teams and athletes, such as professional athlete valuation, professional team transactions, professional team asset management, etc., (Specification [0033]) is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Also, “The district court had it right: there is “nothing ‘inventive’ about any claim details, individually or in combination, that are not themselves abstract ideas.” PersonalWeb, 2020 WL 520618, at *13. The district court was also right that “[u]sing a generic hash function, a server system, or a computer does not render these claims non-abstract.” Id. “[O]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.” Intell. Ventures I LLC v. Cap. One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). PersonalWeb’s claims merely “automate or otherwise make more efficient traditional . . . methods.” OIP, 788 F.3d at 1363. “[T]heir innovation is an innovation in ineligible subject matter.” SAP, 898 F.3d at 1163. That fails step two.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of measuring and monitoring merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per ““measuring … using artificial Intelligence…” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 2-30 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-30 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the claimed abstract idea into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-30 are also directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 and 4-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brookbank (US 2021/0158453 A1 with an effective date of filing Provisional Application US 62/796,216 of 01/24/2019) in view of Bentley et al. (US 2020/0258182 A1).
	Claim 1. A system and process for measuring professional athlete contracts using artificial Intelligence to monitor the trajectory of professional athlete real-time contract value, performance attributes, and career development, comprising: a professional sport team Index and athlete Index comprising the modules of: athlete listings; athlete DNA; athlete roles; star system reliance; position versatility; tendencies; attributes; athlete synergy; career outlook; injury risk and load management; opportunity; proxtial; sport team fit; professional athlete performance; trade assets; athlete contract; and, performance.
	As per claim 1, Brookbank discloses the use of software analytical tools for evaluating a contractual value of an athlete calculated as a function of a plurality of contractual attributes or variables, and determining where (which professional team and location) the professional athlete prospect is projected to be drafted based on actuarial evidence, analysis of their potential rookie salary, calculates losses due to injury or illness, and calculates and compares potential insurance policy pay-outs based on other contracts offered to the professional athlete. Said tools are configured to evaluate and calculate the potential losses incurred in income for current (active) collegiate potential draft candidates/prospects and current (active) professional athletes who own or consider owning draft protection and contract protection insurance (Loss of Value insurance policies) within the NFL, NBA, WNBA, NHL, MLS, WSL, and MLB. [0007]; [0079].
	Brookbank does not specifically teach the use of artificial intelligence in said evaluation, which is discloses in Bentley et al. (Bentley). Specifically, Bentley discloses the use of artificial intelligence (AI) techniques for gathering data about athletes performance, including how the player interacts with other teammates/users, and helping those athletes/teams gain a competitive advantage over their competition or improve their training. Bentley further discloses that said techniques allows users to gain sport-specific insights into a strategy for each athlete and team-wide; show problem areas that coaches can target in training; track athletes' movements; conduct analytics for each athlete; allow the AI to recognize how athletes are moving within formation vs. opponents, find weaknesses in positioning, formation; generate recommendations for optimal strategies against certain formations; set performance goals; save real-time formations that were successful for study; and track what movements cause specific injuries to mitigate losses to the team and protect athletes. [0093]; [0095]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brookbank to include the artificial intelligence tools, as disclosed in Bentley, for the benefit of reduction in human error, availability 24x7, and ability to output decisions in a fast manner.
	As per adding or modifying specific modules, it would be an obvious matter of common sense to modify Brookbank to add any appropriate module reflecting a particular value in order to enhance accuracy of calculations, and address specifics of a particular sport.

	Claim 2. The system and process of claim 1 provides parity and balance to professional athletes and sport teams to understand what performance and financial drivers for both professional athletes and sport teams to find the right fit for both professional teams and athletes to ensure that both sides will get the most out of their working relationship. Brookbank; [0007]; [0079].

	Claim 4. The system and process of claim 1 are to give professional teams insights on professional athletes real-time financial information based off of their performance throughout the season, previous seasons, and future seasons. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 5. The system and process of claim 1 are to identify style of play through professional athlete performance, projections of performance and financials and the ability to visually track the trajectory of the professional athlete both financially and performance based and areas that hinder his development with injuries and professional teams that are not suited to his playing style. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 6. The system and process of claim 1 wherein if the professional athlete is under performing or over performing his current professional team contract, it will mitigate the long-term risk and enhance team competitiveness with investing in professional athlete contracts both short and long term knowing the volatility of their real-time contract value and professional athlete performance development that are integrated with the professional sports team index. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 7. The system and process of claim 1 includes two sections using the same concepts, a professional sport team index and athlete index. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 8. The professional team index of claim 1 consolidated professional team index using artificial intelligence and collecting historical and real-time data on professional athletes and areas of a professional team to use in future professional team transactions of professional athletes and maintaining optimal professional team performance metrics that professional teams value within their performance system. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 9. The professional athlete index of claim 1 using artificial intelligence platform for professional athletes in all sports across the world that provide real-time insights for a professional athlete's performance development trajectory and in season performance and integrate that with financial valuation metrics fully maximize the potential of a professional athlete. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 10. The athlete listings module of claim 1 wherein this page lists all the active professional athletes under the designated professional league for that respective sport in a searchable format, the athlete listings provides the user with an overview of any professional athlete within the index, the athlete listings includes key performance drivers for the current season, their real-time contract value for the current season, their designated performance roles for offense and defense for the current season, professional athlete versatility for offense and defense, and a real-time financial contract projection trajectory percentage on the professional athlete's next contract when he reaches free agency in the next 5 years. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 11. The athlete DNA module of claim 1 is a breakdown of all the professional athlete's individual blueprint for identifying performance areas and habits that are used to evaluate each professional athlete and how they are best utilized within a professional team, the athlete DNA shows the designated type of professional athlete's performance roles and ratings for throughout the current season and his entire career, the athlete DNA identify the movement and effectiveness of the professional athlete's performance and which professional athletes are best suited to perform at a high-performance level with this particular athlete individually or is depending on the playing style of his current and previous professional teams. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 12. The athlete roles module of claim 1 defines the professional athlete's individual performance style on offense and defense, the athlete roles is broken down into 12 roles that reflect on the particular sports, the athlete roles are to match their activity in the game, the athlete roles identify the real-time and historical top 4 professional athlete roles and ratings and also show the trajectory of areas where the professional athlete can improve upon to be designated a different role and bring more value to himself financially and to the team. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 13. The star system reliance module of claim 1 shows the professional athlete's reliance on the professional teams that he has played for throughout his career and shows whether his performance production and playing style are reliant on the professional team playing style or if he consistently performs at a high level regardless of what professional team he plays for, the star system shows how talented the professional athlete is and the variation of his overall performance as he changes professional teams throughout his career, the star system is used for professional teams when offering contracts to understand if the professional athlete will continue to perform at a high level or if his production will decrease because of the particular playing style of his previous professional teams. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 14. The position versatility module of claim 1 shows where the professional athlete is performing at a high level in conjunction with location and where he is strong and weak in areas of performance, efficiency, and frequency on the playing field. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 15. The tendencies module of claim 1 shows the historical and current trajectory of the individual professional athlete's individual performance tendencies and identifies areas of development for the user to visually see the progress throughout the season and historically in a time series chart. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 16. The attributes module of claim 1 shows the historical and current trajectory of the individual professional athlete's individual performance attributes and identifies areas of development for the user to visually see the progress throughout the season and historically in a time series chart. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 17. The athlete synergy module of claim 1 Identifies which individual professional athletes are poised to be a perfect fit performance with the designated professional athlete in 1 and 2 professional athlete combinations based off of professional athlete performance roles and ratings, professional athlete performance, real-time professional athlete contract value, professional athlete contract expiration year, and ideal professional team/system fit both financially and performance based. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 18. The career outlook module of claim 1 features maps out the trajectory of a professional athlete beginning their first year into the years the professional athlete has played that will subsequently follow in performance and financial metrics, the career outlook will identify what stage the professional athlete is currently performing at during his career, the professional athlete age trajectory on his performance and if the professional athlete is getting better with age or decreasing with his performance as he gets older, the year the professional athlete's real time and current professional athlete contract amount, contract expiration and free agency year along with the projected professional athlete contract earnings suggested for his next professional team contract. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 19. The injury risk and load management module of claim 1 features involves the current injury risk rating and historical injury information leading to the impact of whether a professional athlete should rest or play, duration, and apply a minute's restriction to play on for the professional athlete while displaying season professional athlete was injured, body part effected, intensity of injury to the part, the type of injuries, length of injury, days missed, treatment for injury, and recovery time per injury, an overview of financial impact his injuries have on his real-time and projected professional athlete contract, number of surgeries during his career, and average of games missed per season. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 20. The opportunity module of claim 1 wherein there is a chance to improve a particular performance areas in a professional athlete's games throughout the season and identify when the professional athlete should be playing based on a surge in his performance throughout the current season and identified as a hidden gem when a professional athlete is overperforming and being underutilized by his professional team. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 21. The opportunity module of claim 1 wherein a user can manually enter the number of minutes for the next 5 games and see what the projected professional athlete performance will be. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 22. The proxtial module of claim 1 named similar to the word ‘potential’ to reflect the importance of the features wherein the proxtial is going to identify the top 3 ratings of the professional athlete's performance, that is he is developing in offensive and defensive performance areas and show the trajectory of the top professional athlete performance categories for the current season. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 23. The team fit module of claim 1 is to demonstrate the professional athlete's current and historical professional team fit and top 5 professional team fits based on professional athlete performance indicators of professional athlete performance style and professional team performance and identifying the best match for both parties. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 24. The professional athlete performance module of claim 1 shows the overall performance rating in a time series format and to track and visually see professional athlete performance trajectory for the current season and previous 4 years.

	Claim 25. The trade assets module of claim 1 allows users to compare assets that other professional teams hold with their own in order to highlight undervalued/overvalued trades. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 26. The athlete contract module of claim 1 allows the user to view a professional athlete's contract in a visual graph that also includes points within the professional athlete's contract history which impacts the trajectory of the professional athlete's projected contract offer when he reaches his contract expiration, users are able to see the events as well as impact to the current professional athlete contract, wherein this page will include several features within the model that display different types of information regarding the financial value of the professional athlete within the model, the athlete contract shows what the professional athlete's projected contract value is when he becomes a free agent and what the terms of the professional athlete contract should be when he reaches that expiration year and whether he should test the free agent market or resign with his current professional team, the athlete contract shows when the professional athlete is underperforming on an over-valued professional team contract given by his current professional team, the athlete contract breakdown the professional athlete's production per dollar, current professional team contract advantage, and identify whether the professional athlete is an investment risk to his professional team. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 27. The performance module of claim 1 shows the professional athlete performance into two categories, the first category displaying the breakdown of the financial impact of the professional athlete's performance attributes into individual financial breakdowns and applying a financial value to each of those attributes, and the second category displaying performance Impact will be the value of professional athlete's performance compared towards the overall current team performance and the importance of how vital that professional athlete is to their current professional team. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 28. The system and process of claim 1 use algorithms and artificial intelligence insights for professional teams and athletes. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 29. The algorithm of claim 1 is reversed engineered with the specific inputs and ranges, for the application, the professional team and athlete indexes require a very deep understanding of the collective bargaining agreement for that respective sport and high-level team management experience, all of the components of the application can be shuffled, interchanged, or reconfigured to produce different functions, the weights and indexes are variable depending on the specific set of data. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	Claim 30. The system and process of claim 1 is to analyze the professional athlete's historical data of their performance and salaries, wherein the artificial intelligence algorithm of claim 1 projects the professional athlete's real-time contract value to better assess the professional athlete's performance is on par with the salary that is being paid and will help the professional team management to assess whether the professional athlete's performance is either over or under the expected levels, and the algorithm projects the performance for forthcoming seasons. Brookbank; [0007]; [0079]; Bentley; [0093]; [0095]. Same motivation to combine as in claim 1.

	

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brookbank in view of Bentley and further in view of Anguera et al.; “The Specificity of Observational Studies in Physical Activity and Sports Sciences: Moving Forward in Mixed Methods Research and Proposals for Achieving Quantitative and Qualitative Symmetry”; 12/19/2017; https://www.frontiersin.org/articles/10.3389/fpsyg.2017.02196/full

	Claim 3. The system and process of claim 1 using real-time professional athlete and sports team data in a machine learning mixed method linear regression algorithm to create a real-time contract value for the professional athletes. 
	Brookbank does not specifically teach the use of machine learning mixed method linear regression techniques, which is disclosed in Anguera et al. (Anguera) (pages 1-10)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brookbank to include the recited limitations, as disclosed in Anguera, because it would advantageously allow to quantitize the qualitative data and qualitize the quantitative data, thereby achieving this qualitative-quantitative symmetry for mixed methods evaluation, as specifically stated in Anguera. (page 7)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/08/2022